Allowable Subject Matter
Claims 1-8 and 11-22 are allowed.
The following is an examiner's statement of reasons for allowance:
As to independent claims 1, 12, and 17 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.
Independent claims 1, 12, and 17 identify the uniquely distinct features "applying, based on the ISO of the arbitrary input image, a noise-aware non-linear histogram stretching function executable by computing functionality of the digital camera to generate a histogram stretched version of the arbitrary input image; the noise-aware non-linear histogram stretching function being pre-computed from a noise aware scaling function (NASF) that is a combined function of ISO-based noise estimates of the digital camera and ISO-based human selections of preferred exposure adjusted images; applying, based on the ISO of the arbitrary input image, a noise-aware non-linear curve function executable by computing functionality of the digital camera that modifies luminance values of the histogram stretched version of the arbitrary input image, to generate a luminance modified version of the arbitrary input image; applying, based on the ISO of the arbitrary input image, the NASF executable by computing functionality of the digital camera to modify a plurality of high-frequency details extracted from the arbitrary input image; and applying computing functionality of the digital camera to fuse the modified high-frequency details to the luminance modified version of the arbitrary input image to produce an output image".  
It is noted that the closest prior art, Yuan (US Patent Pub. # 2012/0314971) relates to an input image may be improved by automatically modifying a non-linear 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were filed with or after the application on 6/7/2019, 1/13/2020, and 4/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26965/22/2021